In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00367-CV
     ___________________________

   PATRICIA JUNE HEARN, Appellant

                    V.

     DAVID LEE HEARN, Appellee



  On Appeal from the County Court at Law
          Hood County, Texas
       Trial Court No. CL2020086


   Before Kerr, Birdwell, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

       Appellant Patricia June Hearn appeals from the trial court’s dismissal of her

petition for divorce from appellee David Lee Hearn who died before a divorce decree

could be entered. Because David’s death permanently abated any property-division

issues and deprived the trial court of subject-matter jurisdiction, we affirm the trial

court’s dismissal.

       Patricia and David married in 1993 and divorced in 2000. They remarried in

2018, but Patricia filed a petition for divorce on May 29, 2020. The couple had no

children together, and Patricia requested that the trial court divide the community

estate. David answered the petition. On March 3, 2021, David’s counsel filed a

suggestion of death, stating that David had died on January 9, 2021. Patricia then

sought the issuance of a scire facias to require David’s heirs—his son and daughter

from a previous marriage—to defend the divorce action on David’s behalf. See Tex.

R. Civ. P. 152. David’s heirs answered the petition.

       The petition was set for an October 25 trial. At the outset, the trial court

questioned its “capacity to proceed.” The trial court concluded that because a divorce

action is personal, the petition was abated on David’s death, depriving the trial court

of subject-matter jurisdiction.

       On appeal, Patricia argues that the trial court erred because no statute bars a

property division upon the death of a party; thus, such a dismissal is solely a creature

of “tradition.” If by tradition Patricia means binding case law, she is correct. We

                                           2
have recognized as “well settled that a cause of action for a divorce is purely personal

and abates on either party’s death prior to the rendition of judgment on the merits.”

Bizzle v. Baker, No. 02-20-00075-CV, 2022 WL 123216, at *3 (Tex. App.—Fort Worth

Jan. 13, 2022, no pet. h.) (mem. op.) (collecting cases). This abatement extends to any

property rights of the parties. See id. (citing Whatley v. Bacon, 649 S.W.2d 297, 299

(Tex. 1983) (orig. proceeding)); see also 39 Tex. Jur. 3d Family Law § 416 (2022)

(collecting cases). Thus, the trial court did not err by finding that it had no subject-

matter jurisdiction over Patricia’s petition for divorce. We affirm the trial court’s

order dismissing suit. See Tex. R. App. P. 43.2(a).


                                                      /s/ Brian Walker

                                                      Brian Walker
                                                      Justice

Delivered: March 10, 2022




                                           3